            Case 1:20-cv-09242-LLS Document 6 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDREW DON VALLES,

                                Plaintiff,

                    -against-                                    20-CV-9242 (LLS)

                                                                CIVIL JUDGMENT
UNITED STATES OF AMERICA; STATE OF
CALIFORNIA; STATE OF UTAH,

                                Defendants.

         Pursuant to the order issued January 6, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii), (iii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     January 6, 2021
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
